Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0087332 to Pijl in view of U.S. Patent Pub. 2016/0308865 to Poli. 

Regarding claims 1 and 7, Pijl teaches a method performed in a wireless device for positioning the wireless device in a wireless communications network, the method comprising:

activating a positioning unit comprised in the wireless device to perform a first position measurement (see section [0049] and step 101 as shown in Fig., 2);

the method being characterized by further comprising: 

and when determined that the wireless device has moved away from the measured first position (see steps 105-109 in Fig. 2 sections (]0051] to [0053]), 
re-activating the positioning unit to perform at least one second position measurement (see step 111 in Fig. 2 as in section [0054] “activate/power-up satellite positioning receiver”, when it is determined that the device has moved away from the first measured position).

Regarding the step of “determining if the wireless device has moved away from the measured first position based on received radio signals from one or more network nodes in the wireless communications network”, as Pijl teaches determining that the device has moved to due motion sensors (not wireless signals), Poli is added.

In an analogous art, Poli teaches a wireless device which receives wireless signals and stores them as fingerprints.  See for example, sections [0036], [0060] and [0072] to [0073], which define the fingerprints as the received signal strength of different wireless network nodes.  The device of Poli further compares the current fingerprint to a previous fingerprint to determine that the device has moved.  See steps 425 and 430 in Fig 4 and sections [0074] to [0075], which teach determining that the device has moved away from the previously measured “current position” to a new position by comparing changes in the wireless fingerprints being different, as recited in this step. 



Regarding claims 2 and 8, which recite “further comprising when determined that the wireless device remain at the measured first position, responding with the measured first position as the position of the wireless device in response to any positional queries or scheduled positioning update signaling”, see sections [0062] and [0070] of Poli, which teach a third party instigating the capturing of the current device location, as recited.

Regarding claims 3 and 9, which recite “wherein the positioning unit is a Global Navigation Satellite Systems/Global Positioning System (GNSS/GPS) device, or any other type of positioning unit that operates independent from the wireless communications network”, see GPS module 4 in Fig. 1 of Pijl, as recited. 

Regarding claims 4 and 10, which recite “further comprising; performing radio signal measurements on received radio signals from one or more network nodes in conjunction with the first position measurement in order to determine a first radio signal measurement profile associated with the measured first position; and comparing subsequent radio signal measurements on received radio signals from one or more network nodes to the determined first radio signal measurement profile in order to 

Regarding claims 5 and 11, which recite “wherein the wireless device is determined to have moved away from the measured first position if the difference between a at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is above a threshold value”, see “yes” in step 430 of Poli and step 109 of Pijl and see sections [0042] and [0075] of Poli and section [0053] of Pijl, which teach comparing the fingerprints and determining if a threshold difference exists (“yes”), to determine movement, as recited.

Regarding claims 6 and 12, which recite “wherein the wireless device is determined to remain at the measured first position if the difference between at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is below a threshold value”, see “no” in step 430 of Poli and step 109 of Pijl and see sections [0042] and [0075] of Poli and section [0053] of Pijl, which teach comparing the fingerprints and determining if a threshold difference exists, in order to determine that the device has not moved, as recited.
. 

Response to Arguments
Applicant's arguments filed 8-27-21 have been fully considered but they are not persuasive.  Regarding Applicant’s first point on page 6 of the Remarks, that Pijl only “deactivates the GPS” but does not do so after first measuring the position, Applicant’s attention is directed toward step 101 in Fig. 2 (as described in section [0049] as was cited above), which teaches using the GPS module to “determine the location of the device”.  Therefore, the argument that Pijl does not first measure a location is not persuasive.

Regarding Applicant’s second point that Poli does not teach the feature of “determining movement from the measured first position based on received signals from network nodes…”, it is noted that the “baseline location” in Poli is the first location (although as described above, Pijl includes “determination of the first location”).     

Regarding the point on page 9, Applicant asserts that it would not be obvious to modify Pijl with Poli, however, as no reason is given, this is unpersuasive. 

when a significant difference does not exist between the current location fingerprint and the baseline location fingerprint, updating the baseline location fingerprint with the current location fingerprint”.  Therefore, as described above, Applicant’s arguments are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  








/STEVEN S KELLEY/Primary Examiner, Art Unit 2646